Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1, 2, 4-10 and 12-19 are allowed.
The closest prior art, Huang et al. (US Pub. 2015/0019797), discloses “a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage devices”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 10 and 18 identify the distinct features “determining, by a processing device of a storage system controller operatively coupled via a network to a plurality of embedded storage devices, that data is to be stored in a first storage portion of a first storage device of the plurality of embedded storage devices; buffering the data in a second storage portion of a second embedded storage device of the plurality of embedded storage devices, detecting a failure to the plurality of storage devices; and after resumption from the failure: reading the data from the second portion of the second storage device; determining a recovery action based on the data; and performing the recovery action", which are not taught or suggested by the prior art of records.
Claims 1, 2, 4-10 and 12-19 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1, 2, 4-10 and 12-19 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135